     2:20-cv-02738-DCN          Date Filed 09/14/20      Entry Number 30         Page 1 of 11




                            UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                   CHARLESTON DIVISION


Protection and Advocacy for People with     )         Civil Action No.: 2:20-cv-02738-DCN
Disabilities, Inc.,                         )
                     Plaintiff,             )
                                            )
v.                                          )         STATEMENT OF INTEREST OF THE
                                            )         UNITED STATES OF AMERICA
James Alton Cannon, Jr., in his official    )
capacity as Charleston County Sheriff,      )
Mitch Lucas, in his official capacity as    )
Assistant Charleston County Sheriff, Willis )
Beatty, in his official capacity as Chief   )
Deputy of Charleston County Sheriff’s       )
Office, and Charleston County School        )
District,                                   )
                         Defendants.        )


       The United States respectfully submits this Statement of Interest to address the rights of

incarcerated youth in the juvenile justice system to protection from punitive isolation. 1 The

Plaintiff, Protection and Advocacy for People with Disabilities, Inc., filed the above-captioned

lawsuit on behalf of children detained at the Charleston County Juvenile Detention Center in

Charleston, South Carolina. Among other things, the Plaintiff alleges that the youth held at the

facility are subjected to arbitrary and excessive use of isolation. Compl. at 5-24, ECF No. 1.

Plaintiff also filed a motion for a preliminary injunction seeking to remedy many

unconstitutional conditions, including the use of isolation. Pl.’s Mot. for Prelim. Inj. at 30-33,




1
 The practice of confining youth and adult inmates to their cells for extended periods of time is
described by a variety of terms, including “solitary confinement,” “room confinement,”
“isolation,” “restrictive housing,” “segregation,” “seclusion,” or “lockdown.” In this brief we
refer to the practice of segregating youth as “isolation.”
         2:20-cv-02738-DCN        Date Filed 09/14/20      Entry Number 30        Page 2 of 11




ECF No. 2. Relevant case law and the requirements of the First Step Act, 18 U.S.C. § 5043,

make clear that isolation must be a very limited tool, aimed at ensuring the safety of youth and

staff.

          Plaintiffs allege that the routine, lengthy isolation of youth at Charleston County Juvenile

Detention Center, as well as the use of the Center’s disciplinary isolation and “wet cell,” violate

the youth’s Fourteenth Amendment right to Due Process. Compl. at 1-2, ECF No. 1. The United

States, through its authority to enforce the constitutional rights of incarcerated juveniles in the

criminal and juvenile justice systems, has found that similar conditions violate the Constitution

and has worked with jurisdictions to remedy such unconstitutional policies and practices.

                                 I.     Interest of the United States

          The United States files this Statement of Interest pursuant to 28 U.S.C. § 517, which

authorizes the Attorney General “to attend to the interests of the United States” in any case

pending in federal court. 2 The United States is charged with enforcing the constitutional rights

of children in institutions pursuant to the Civil Rights of Institutionalized Persons Act, 42 U.S.C.

§ 1997 (CRIPA), as well as the Violent Crime Control and Law Enforcement Act 34 U.S.C. §

12601 (Section 12601) (giving Attorney General authority to seek declaratory and injunctive

relief for violations of the Constitution or federal law by entities responsible for “the

incarceration of juveniles”). The United States has a long history of enforcing children’s

constitutional rights under CRIPA and Section 12601, including the rights of young people to




2
 The full text of 28 U.S.C. § 517 is as follows: “The Solicitor General, or any officer of the
Department of Justice, may be sent by the Attorney General to any State or district in the United
States to attend to the interests of the United States in a suit pending in a court of the United
States, or in a court of a State, or to attend to any other interest of the United States.”
                                                   2
     2:20-cv-02738-DCN          Date Filed 09/14/20       Entry Number 30         Page 3 of 11




protection from punitive and excessive isolation. The United States files this Statement of

Interest to assist the Court in its analysis of the Defendants’ alleged punitive isolation practices.

                                        II.     Background

       The Plaintiff, Protection and Advocacy for People with Disabilities, Inc., filed this

complaint on behalf of youth held in the Charleston County Juvenile Detention Center, which is

operated by the Charleston County Sheriff’s Office. The Plaintiff alleges that young people

between the ages of 11 to 16 years old in the facility are subjected to a broad range of

unconstitutional conditions, including unsanitary and unsafe conditions, use of excessive force,

overcrowding, lack of recreation and programming, inadequate health and mental health care,

and inadequate educational services. Pl.’s Mot. for Prelim. Inj. at 2-10. 3 The Plaintiff is seeking

a preliminary injunction requiring that the Defendants: cease the use of excessive and

inappropriate isolation; limit the utilization of a restraint chair and other mechanical restraints;

provide youth with regular recreation time; provide medical and mental health screenings and

treatment; provide educational services; and establish a clearly defined disciplinary system. Id.

at 30-33. The Plaintiff alleges that the Sheriff Office’s practices violate the Fourteenth

Amendment, Eighth Amendment, the Americans with Disabilities Act, Section 504 of the

Rehabilitation Act, and the Individuals with Disabilities Education Act. Compl. at 24-29.


3
  In addition to allegations regarding excessive isolation, the plaintiff alleges that the youth are
held in moldy, rodent- and insect-infested cells, with inadequate plumbing and sewage drainage.
Compl. at 5-6. According to the complaint, youth also are subjected to excessive force,
including the use of tasers, pepper spray, and firearms loaded with rubber bullets and beanbags.
Id. at 12-14. The complaint alleges that Defendants fail to provide adequate educational
services, including special education services, and also fail to provide adequate medical and
mental health screening and treatment, including failing to provide youth with prescribed
medications. Id. at 17-22. Plaintiff further alleges that the Defendants fail to provide any
structured programming for the youth, including a lack of indoor and outdoor recreational
opportunities. Id. at 15-16. The United States’ silence on other issues presented in this litigation
is not intended to express any view or assessment of other aspects of this case.

                                                  3
     2:20-cv-02738-DCN          Date Filed 09/14/20      Entry Number 30         Page 4 of 11




       Since the Plaintiff filed its complaint, the Defendants moved the youth out of the Juvenile

Detention Center and into the County’s adult detention center. 4

                                         III.   Discussion

       A. Punitive and Excessive Isolation of Youth is Unconstitutional

       The Plaintiff seeks to enjoin the Defendants from the alleged unconstitutional practices,

including placing youth in routine isolation for more than ten hours a day, placing youth in

isolation as punishment, and placing youth in a “wet cell” without a sink, toilet, and bed.

Compl. at 12-14. Under the Due Process Clause of the Fourteenth Amendment, young people

are entitled to protection from punitive isolation. Isolation of young people can be justified only

where the placement is reasonably related to a “legitimate government objective.” Cf. Bell v.

Wolfish, 441 U.S. 520, 535-39 (1979) (applying the Fourteenth Amendment to adult pretrial

detainees and holding that restrictions on the liberty of an individual not convicted of a crime

must be reasonably related to a legitimate government objective); Santana v. Collazo, 714 F.2d

1173, 1180-82 (1st Cir. 1983) (applying Bell to young people incarcerated and placed in

isolation). Restrictions that do not relate to a legitimate goal amount to punishment and are

impermissible. See Bell, 441 U.S. at 539.

       The Plaintiff alleges that youth are placed in restrictive “lockdown” conditions for minor

misconduct, including laughing, cursing, and talking out of turn. Compl. at 7-8. Courts have

found that isolating youth for similar minor misbehavior or for failing to follow facility rules is

not rationally related to a legitimate government objective. See V.W. ex rel. Williamsv. Conway,



4
 See Fleming Smith, Youths Moved to Charleston County Jail as Lawsuit Proceeds over
Juvenile Lockup Conditions, Charleston Post & Courier, Aug. 12, 2020, available at
https://www.postandcourier.com/news/youths-moved-to-charleston-county-jail-as-lawsuit-
proceeds-over-juvenile-lockup-conditions/article_b21b8f02-dca5-11ea-8862-
c343e8c428ce.html.
                                                  4
     2:20-cv-02738-DCN           Date Filed 09/14/20        Entry Number 30         Page 5 of 11




236 F. Supp. 3d 554, 567, 582, 590 (N.D.N.Y. 2017) (granting a preliminary injunction where

plaintiffs alleged that they were isolated for minor misbehavior, such as yelling or refusing to

stop talking); R.G. v. Koller, 415 F. Supp. 2d 1129, 1155 (D. Haw. 2006) (“Courts that have

considered [use of isolation on juveniles] have likewise concluded that the use of isolation,

except in extreme circumstances, is a violation of Due Process.”); Pena v. N.Y. Div. for Youth,

419 F. Supp. 203, 210 (S.D.N.Y 1976) (enjoining placement in isolation for punitive reasons);

C.P.X. ex rel. S.P.X. v. Garcia, No. 4:17-cv-00417-SMR-HCA, 2020 WL 1531126, at *40 (S.D.

Iowa March 30, 2020) (finding isolating youth “ in response to . . . harmless behavior [that did

not threaten the safety or security of students or staff] is not rationally related to the facility’s

legitimate interest in protecting students and staff”). Such practices therefore are

unconstitutional.

        Even where a facility isolates a youth for an ostensibly legitimate reason, the conditions

in which the facility isolates the youth may be sufficiently excessive or harsh to overcome the

legitimate objective and amount to punishment. Cf. Bell, 441 U.S. at 539 n.20 (advising that

even where there are legitimate objectives offered, some conditions of confinement are so harsh

that there could be no other purpose than to punish). For example, use of isolation may be

unconstitutional if the period of isolation is excessive. See Reed v. Palmer, 906 F.3d 540, 549-

51, 544 n.1 (7th Cir. 2018) (two months of nonconsecutive confinement likely stated a claim of

excessive isolation); Santana, 714 F.2d at 1181 (“[W]hen a juvenile is confined in isolation for

an extended period of time . . . it seems likely that the experience accomplishes nothing more

than the unnecessary infliction of pain.”); Order on Mot. For Prelim. Inj. at 16, Disability Rights

Vt. v. Vt., No. 5:19-cv-106 (D. Vt. Aug. 9, 2019), ECF No. 34 (granting plaintiff’s request for a

preliminary injunction against isolation practices in a treatment facility for youth adjudicated or



                                                    5
     2:20-cv-02738-DCN          Date Filed 09/14/20       Entry Number 30         Page 6 of 11




charged with delinquency or crimes, finding that “[t]he practice of locking youths in their rooms

for days or in some cases weeks on end is unreasonable”); Koller, 415 F. Supp. 2d at 1155

(accepting expert opinion that “long-term segregation or isolation of youth is inherently punitive

and is well outside the range of accepted professional practices.”); Inmates of Boys’ Training

School v. Affleck, 346 F. Supp. 1354, 1362-63, 1365-66 (D.R.I. 1972) (finding Eighth

Amendment violation where plaintiff had “twice been put in [] solitary cells, once for two or

three days, and once for seven to ten days”). See also Garcia, No. 4:17-cv-00417-SMR-HCA,

2020 WL 1531126, at *40 (finding, with respect to youth with mental health diagnoses, when a

juvenile facility “employs solitary confinement for more than one hour, its use is excessive in

relation to the [facility’s] legitimate protection goal. By that point, the risk of harm to a mentally

ill [youth] is so acute – and the situation from which he was removed is so distant – that the

[facility’s] justification for keeping him in solitary confinement can no longer pass constitutional

muster.”).

       Plaintiff further alleges that the conditions of disciplinary isolation (i.e., “disciplinary

lockdown”) are especially harsh, as youth are denied the opportunity to leave their cells,

including for recreation time or even to shower. The alleged conditions of the “wet cell,” a

small, windowless room without a bed or toilet, suggest particularly extreme and possibly

unconstitutional conditions and Plaintiff alleges further that some youth in the “wet cell” are

placed in a restraint chair. Without commenting on the merits of plaintiff’s claims, we note that

courts have held similar conditions to be unconstitutional. Cf. Affleck, 346 F. Supp. at 1365-66

(“To confine a boy without exercise, always indoors, almost always in a small cell, with little in

the way of education or reading materials, and virtually no visitors from the outside world is to

rot away the health of his body, mind, and spirit.”); Turner v. Palmer, 84 F. Supp. 3d 880, 884



                                                  6
     2:20-cv-02738-DCN          Date Filed 09/14/20       Entry Number 30         Page 7 of 11




(S.D. Iowa 2015) (finding plaintiff had sufficiently stated a claim based on allegations a youth

was isolated in a small cell, with only a thin mat, no homework, classroom instruction, reading

material, outside communication, and could only leave to use the restroom).

       B. The First Step Act Prohibits All But Temporary Isolation of Youth in Response
          to Immediate Risk of Physical Harm

       Recognizing these principles, Congress passed the First Step Act in 2018. The First Step

Act includes provisions, entitled “Juvenile solitary confinement,” to apply to children in federal

custody. 18 U.S.C. § 5043(a)(1). The Act explicitly prohibits the isolation of children “for

discipline, punishment, retaliation, or any reason other than as a temporary response to a covered

juvenile’s behavior [which] poses a serious and immediate risk of physical harm to any

individual, including the covered juvenile.” 18 U.S.C. § 5043(b)(1). 5 The Act requires that

facility staff members attempt to use less restrictive techniques prior to resorting to isolation,

including talking with the child in an effort to de-escalate the situation, and allowing a qualified

mental health professional to talk to the child. 18 U.S.C. § 5043(b)(2)(A)(i). If facility staff

nonetheless decide to place a juvenile in isolation after attempting to use less restrictive

measures, the Act requires that the staff member explain to the juvenile the reasons for doing so

and that he or she will be released as soon as he or she regains self-control, i.e., is no longer

engaging “in behavior that threatens serious and immediate risk of physical harm to himself or

herself, or to others.” 18 U.S.C. § 5043(b)(2)(A)(ii), (B)(i).




5
  Section 5043 of the First Step Act uses the term “room confinement,” as opposed to
“isolation,” but essentially addresses similar conditions of confinement. See 18 U.S.C.
§ 5043(a)(3) (defining “room confinement” as “the involuntary placement of a covered juvenile
alone in a cell, room, or other area for any reason.”).


                                                  7
     2:20-cv-02738-DCN           Date Filed 09/14/20       Entry Number 30         Page 8 of 11




        The First Step Act prohibits any child being kept in isolation for longer than three hours.

18 U.S.C. § 5043(b)(2)(B). 6 If a child continues to pose a “serious and immediate risk of

physical harm” beyond the maximum period of time in isolation permitted under the Act, the Act

requires the facility to transfer the child “to another juvenile facility or internal location where

services can be provided to the covered juvenile without relying on room confinement,” or “if a

qualified mental health professional believes the level of crisis service needed is not currently

available, a staff member of the juvenile facility shall initiate a referral to a location that can

meet the needs of the covered juvenile.” 18 U.S.C. § 5043(b)(2)(C). Finally, the Act explicitly

prohibits “[t]he use of consecutive periods of room confinement to evade the spirit and purpose”

of the Act. 18 U.S.C. § 5043(b)(2)(D).

        C. The United States Has Investigated, and Worked with Jurisdictions to Remedy,
           Isolation Practices Similar to Those Alleged by Plaintiff

        The United States has investigated isolation practices in several juvenile institutions

across the country.   Most recently, in our investigation of the South Carolina Department of

Juvenile Justice (DJJ), we concluded that DJJ “isolates youth frequently as punishment for minor

misbehaviors when the youth was not a threat to health or safety,” including behaviors such as

“showing disrespect, not complying with officers’ directions, or using profanity towards

officers.” U.S. Department of Justice, Investigation of South Carolina Department of Juvenile

Justice’s Broad River Road Complex, 9-10 (Feb. 5, 2020), available at

https://www.justice.gov/crt/page/file/1244381/download. We also concluded that DJJ isolated

youth for unreasonably prolonged stays in isolation, finding that DJJ extended a youth’s time in



6
  The Act requires that juveniles who pose “a serious and immediate risk of physical harm only
to himself or herself” be released no later than 30 minutes, and juveniles who pose “a serious and
immediate risk of physical harm to others” be release no later than three hours. 18 U.S.C.
§ 5043(b)(2)(B)(ii)(I) and (II).
                                                   8
     2:20-cv-02738-DCN           Date Filed 09/14/20       Entry Number 30         Page 9 of 11




isolation based on the behavior that led to youth’s placement in isolation, rather than observing

the youth’s behavior in isolation and assessing whether the youth remained a safety threat. Id. at

12. We also found that DJJ repeatedly placed certain youth in isolation, during which time the

youth were in cells for 23 hours per day and lacked access to meaningful educational and

recreational services and had very little contact with staff members. Id. We identified necessary

remedial measures to address these alleged violations. The remedial measures include

“[e]liminat[ing] the use of isolation for minor misbehavior,” and requiring DJJ to “[r]eplace

long-term isolation with a short-term cool-down room . . . for youth who are a threat to safety,”

and “[d]evelop policies to ensure that youth who are placed in the [short-term] cool-down room

are returned to the general population as soon as they are no longer a threat to safety.” Id. at 14. 7




7
  The United States has enforced similar remedies in agreements with other jurisdictions. For
example, in United States v. Leflore County, Mississippi, the Settlement Agreement permits
isolation only when children pose “an immediate threat to themselves or others,” and explicitly
prohibits disciplinary and punitive isolation. Settlement Agreement at 10-11, United States v.
Leflore County, Mississippi, No. 4:15-cv-00059-DMB (N.D. Miss. May 13, 2015), ECF No. 3-1,
available at
https://www.justice.gov/sites/default/files/crt/legacy/2015/05/14/leflore_agreement_5-13-15.pdf.
The Settlement Agreement in United States v. Hinds County, which addressed conditions and
treatment of youth and adults in the jail in Hinds County, Mississippi, also requires the County to
“[s]pecifically prohibit the use of segregation as a disciplinary sanction for youth,” and requires
that “[s]egregation may be used on a youth only when the individual’s behavior threatens
imminent harm to the youth or others.” Settlement Agreement at 37, United States v. Hinds
County, No. 3:16-cv-00489-WHB (S.D. Miss. July 19, 2016), ECF No. 8-1. Under the
Agreement, youth must be released from segregation as soon as the youth’s behavior “no longer
threatens imminent harm to the youth or others.” Id. Our enforcement actions have also
required jurisdictions to implement rehabilitative programming, treatment, and education
services that limit the use of isolation. See, e.g., Id. at 36, 38 (requiring the jail to “[e]nsure that
youth receive adequate free appropriate education, including special education” and “[d]evelop
and implement a behavior treatment program appropriate for youth,” including “[a]n
individualized program [that] must be developed by a youth’s interdisciplinary treatment team”)
                                                   9
    2:20-cv-02738-DCN         Date Filed 09/14/20        Entry Number 30          Page 10 of 11




                                       IV.     Conclusion

        Young people are afforded due process protections from punitive isolation. Practices

and policies that subject them to prolonged and excessive isolation deprive them of that right.



   Respectfully submitted,



ERIC S. DREIBAND                                     PETER M. MCCOY, JR.
Assistant Attorney General                           United States Attorney
Civil Rights Division                                District of South Carolina

STEVEN H. ROSENBAUM                                  By: s/ Robert Sneed
Chief
                                                     Robert Sneed
Special Litigation Section
                                                     Assistant United States Attorney (AUSA)
                                                     Civil Division
WINSOME G. GAYLE
                                                     U.S. Attorney’s Office, District of
Special Counsel
                                                     South Carolina
Special Litigation Section
                                                     55 Beattie Place, Suite 700
                                                     Greenville, SC 29601
DEENA FOX
                                                     (864) 282-2100,
EMILY C. KELLER
                                                     robert.sneed@usdoj.gov
Trial Attorneys
U.S. Department of Justice
Civil Rights Division
Special Litigation Section
950 Pennsylvania Avenue, NW
Washington, DC 20530
Phone: 202-305-1361
E-mail: deena.fox@usdoj.gov




Dated: September 14, 2020




                                                10
    2:20-cv-02738-DCN       Date Filed 09/14/20    Entry Number 30       Page 11 of 11




                              CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing STATEMENT OF

INTEREST OF THE UNITED STATES was served by operation of the Court’s Case

Management/Electronic Case Files (CM/ECF) system on September 14, 2020, on all counsel or

parties of record.



                                          By: s/ Robert M. Sneed_
                                               Robert M. Sneed (#07437)
                                               Assistant United States Attorney
                                               U.S. Attorney’s Office
                                               55 Beattie Place, Suite 700
                                               Greenville, SC 29601
                                               Phone: (864) 282-2100
                                               robert.sneed@usdoj.gov

Dated: September 14, 2020




                                            11
